DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent 11,059,092 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Schneider on 3/18/2022.
The application has been amended as follows:
Claim 1:
In line 3, “a combination of” has been omitted.
Claim 7:
Claim 7 has been CANCELLED.
Claim 8:
Claim 8 has been CANCELLED.
Claim 10:
Claim 10 has been CANCELLED.
Claim 11:
Claim 11 has been CANCELLED.
Claim 13:
In line 3, “a combination of” has been omitted.
Claim 17:
In line 3, “a combination of” has been omitted.
Claim 19:
Claim 19 has been CANCELLED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant application is a continuation of parent application 16/080,486, now Patent 11,059,092. Independent claims 1, 13, and 17 of the instant claims are identical to corresponding independent claims 1, 13, and 17 of the parent patent, with the exception of the additional limitation “comprising copper, nickel, and/or zirconium”. Thus, for lack of new prior art, the instant claims are found allowable for substantially the same reasons as the parent application. The Terminal Disclaimer filed 3/18/2022 overcomes any double patenting rejection which would have applied.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/             Primary Examiner, Art Unit 3726